PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/917,922
Filing Date: 12 Mar 2018
Appellant(s): Gompert et al.



__________________
Mr. Trent Baker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/20/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The appellant argues, page 13, that “the Examiner fails to explain how the gate of Inkavesvaanit could simply be combined with the carabiner of Codega without extensive modification and/or undue experimentation and the Examiner appears to ignore the claim limitations requiring a CORRESPONDENCE between the shape of the gate and the carabiner frame.”

The examiner, in the Final Office Action, pages 3-6, outlines how all the limitations of the claims are met with references to annotated drawings of Codega and Inkavesvaanit.  The annotated drawing of Codega outlines how all the claimed structural limitations of the carabiner are met.  This includes the correspondence in shape between the end of the pivoting gate, i.e., partially enclosed concave region (15), and the keyed region of the frame (10), i.e., the inverted T-shaped end of the frame that is received in the partially enclosed concave region of the gate, i.e., the key-lock region of the gate.  

The appellant believes that the rejections have ignored the claimed limitations requiring a correspondence between the shape of the gate and the carabiner frame.  However, the claims fail to have this limitation of a correspondence between the shape of the gate and the carabiner frame.  Therefore, the argument is moot.



The term correspondence is a very broad term.  The Merriam-Webster online dictionary defines correspondence as the agreement of things with one another, a particular similarity, or a relation between sets in which each member of one set is associated with one or more members of the other.  

These definitions are all very broad.  Codega and Inkavesvaanit’s shape of the gate and the carabiner frame have an agreement with one another, have particular similarity or have a relation between sets in which each member of one set is associated with one or more members of the other. 

The pivoting gates pivotally located on the carabiner frames are similar and have a relation between the two to form a closed continuous carabiner, i.e., the ends of the gate line up to close the opening in the carabiner frame.

A limitation in the independent claims uses the phrase “corresponding in shape”.  That limitation is “wherein the key-lock region includes a partially enclosed concave region corresponding in shape to the keyed region of the frame”.   This limitation was addressed in the 103 rejection based on Codega in view of Inkavesvaanit.   Codega discloses the key-lock region (15) that includes the partially enclosed concave region corresponding in shape to the keyed region (10) of the frame.



Codega discloses the partially enclosed region (15) that corresponds-in-shape to the coupling portion (keyed region of the frame, 10, 13, 14), i.e., the shape of the concave region is of a shape and size to fit over and lock with the coupling portion (10, 13, 14) to lock the pivoting gate to the frame of the carabiner.

    PNG
    media_image2.png
    749
    731
    media_image2.png
    Greyscale



The applicant argues that Codega’s key-lock carabiner with its multi-piece gate cannot be modified by a “NON-key-lock” carabiner having an integral gate as disclosed in Inkavesvaanit.  It is agreed that the gate locking features between a key-lock carabiner and a non-key-lock carabiner are different structures for achieving a similar aim, i.e., locking the pivoting gate to the frame of the carabiner in the closed position.  However, the rejection of Codega in view of Inkavesvaanit is not one of bodily incorporation of one gate for the other.  

Codega discloses each defined structural element of the claimed key-lock carabiner gate.  The only thing not disclosed by Codega is that the key-lock carabiner gate is of one, integral piece.  The examiner believes that the gate is integral and made up of multiple pieces.  However, the specification narrowly defines the term integral, on page 8, as “a plurality of regions formed together without any type of coupling there between.”  It was conceded that Codega’s gate was not integral per the specification definition.  Hence, the need for Inkavesvaanit’s disclosure of a pivoting, integral, carabiner gate. 

The modification of Codega is not a bodily incorporation of Inkavesvaanit’s integral gate.  The modification is to make Codega’s gate as a single, molded, integral piece as taught by Inkavesvaanit.  No change is needed other than how the gate is manufactured.  One of ordinary skill in the manufacturing arts of single, molded articles would not have to experiment on how to make Codega’s gate as an integral one piece as the gate shown in Inkavesvaanit.  A normally skilled person in the molding arts has 

The appellant argues, on the top of page 15, that Inkavesvaanit’s gate does not correspond with the keyed region shape of Codega’s frame. Therefore, the combination fails to teach all claim limitations.  Again, bodily incorporation of Inkavesvaanit’s gate is not what has been proffered.  The keyed region of Codega’s gate is not what is being modified.  The modification is that Codega’s gate, as it is disclosed, would be made as a single, integral piece as taught by Inkavesvaanit’s single, integral piece gate.  Therefore, the rejection does meet all the structural limitations outlined in the claims.

The appellant argues, starting on the bottom of page 15, that there would be undue experimentation needed to teach the claimed invention.  As stated above, one of ordinary skill in the manufacturing art of injection molding or regular molding of plastics or metal would know how to make Codega’s gate as a single, integral one-piece gate as taught by Inkavesvaanit’s disclosure of a single, integral one-piece gate.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACK W LAVINDER/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        
Conferees:
/Daniel DePumpo/
RQAS

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677      
                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.